BISTLINE, Justice,
specially concurring.
I
Justice Shepard has written, “In the instant case the appellant asserts that the condition of probation that he disclose information is impossible to perform because of the danger to him of retribution. The argument of appellant is buttressed by events allegedly resulting in the death of those who have in the past provided such *239information.” My assumption has been, and continues to be, that he makes reference to the case of Denise Williams, deceased, a foreseeable tragedy if ever there was one. While the facts and circumstances of that affair have only been partially revealed to us, as to everyone, by what is printed in the newspapers, we can read and we do know that her situation was apparently similar to the one which Judge Fuller toyed with creating here. Fortunately, he paused long enough to allow this Court to be brought into the act. But, I do not see that we are going to do anything constructive. For my part, I am not averse to doing so, and can do so rather easily.
Neighboring northern Idaho to the west is the state of Washington, a state with which we have much in common — for instance, becoming part of the United States at the same time. The state of Washington has an excellent judiciary. While I do not personally know Chief Judge Pearson, and Associate Judges Armstrong and Petrie, I know of them, and know them to be of the same high caliber as the judges who comprise our Court of Appeals. To my mind, this case before us is one that should have been assigned to our Court of Appeals which, as I understand it, handles the bulk of all criminal appeals. My understanding from the trial bench is that the Court of Appeals is highly regarded. The Court of Appeals, on seeing the decision of the Washington Court of Appeals dealing with exactly the same scenario, would have had an opinion out with no dilly-dallying.
II
With those prefatory remarks out of the way, and because every justice in this building, including me, has a set of the Pacific Reporter, and had the luck of the draw assigned this case to me, I would open volume 529 to page 839, and quote the first four paragraphs from the opinion in State v. Langford. On further reflection, following instant replay, I will do so now, and avoid keeping any interested readers in suspense:
The appellant, Joyce Marie Langford, was convicted for the possession of heroin and sentenced to a prison term not to exceed 10 years. Prior to sentencing, the appellant’s attorney advised the trial court that his young client had been cooperative with him, she was seeking vocational training, it was her first adult offense, and she has an infant son to care for. However, police reports indicated that Ms. Langford was a lower echelon supplier or retailer in a large drug distribution ring. On the basis of this latter information, the trial court offered her probation only on the condition that she reveal the identity of her sources. This condition was imposed in open court at the time of sentencing, and required an affirmative response from her in open court. The appellant contends that she was given an impossible choice — that out of fear for her personal safety she had no alternative but to reject the conditions of probation and serve a prison term. The appellant also argues that the court erred by failing to request a presentence investigation report.
Although review courts are hesitant to intervene in the sentencing process, there are circumstances in which such intervention is necessary in order to prevent injustice. This case presents one of those circumstances. It is unreasonable for a defendant to be confronted with the Hobson’s choice of either jeopardizing one’s safety by publicly becoming an informer or going to prison.
We are mindful that a person convicted of a crime has no right to probation, and that the decision as to whether or not to grant probation is a matter addressed to the sound discretion of the sentencing court. State v. Wills, 68 Wash.2d 903, 416 P.2d 124 (1966). RCW 9.95.210 permits conditions to be attached to the order granting probation. But these conditions must be reasonable. 24 C.J.S. Criminal Law § 1571(8) (1961). Here the conditions which the court would have attached to the appellant’s probationary term were not reasonable, in view of the fact that compliance therewith would have subjected the appellant to possible, if not probable, harm. After reviewing *240the record of this case, we are satisfied that the defendant's fear was genuine.
This is not to say that in all cases the defendant cannot be required to provide the prosecution with information as a condition of probation. See United States v. Worcester, 190 F.Supp. 548 (D.C.Mass.1961). But such conditions should not attach when compliance would subject the defendant to a serous risk of harm. If there are reasonable means of eliminating such a risk, such as conducting the sentencing proceedings behind closed doors with the record sealed, then such conditions might be proper. However, in the instant case the damage has been done. The court’s offer was a matter of public record and there are no steps which can now be taken to undo the harm.
State v. Langford, 12 Wash.App. 228, 529 P.2d 839, 840 (1974).
III
If I correctly read that which Justice Bakes has written, he would affirm and test the waters, whereas I would not. The onerous condition of probation at issue here should be stricken by the trial court. I would feel in more comfortable surroundings if my colleagues were of the same mind. It is not even a close case as to what our course of action should be. The trial court set the stage so we could decide the matter once and for all, but, no, not to be, not at this time — which seems to becoming a habit. I believe that the trial court was entirely correct in placing the ball in this court, and have little doubt that with a little leadership from this Court Mr. Badgley’s life will not be offered up as was that of Denise Williams.
IV
All that has to be kept in mind here is that probation is granted as a rehabilitative measure. It is not a tool to be used to coerce offenders into gathering evidence as an arm of the prosecution even where the defendant’s life is not endangered — much less so where, as here, the danger is real and palpable as testified to by the tragic and unnecessary death of Denise Williams.